IN THE SUPREME COURT OF THE STATE OF NEVADA


                DUSTIN JAMES BARRAL,                                   No. 84721

                             vs.
                                 Appellant,
                                                                        FR ED
                MEGAN ELIZABETH BARRAL, N/K/A
                                                                         AUG 0 k 222
                MEGAN ELIZABETH HAMMONDS,
                                 Res • ondent.                              FM
                                                                            bUFRE;i.:OURT




                                     ORDER DISMISSING APPEAL
                            This is a pro se appeal from a district court order resolving
                appellant's motion to modify child custody, visitation, and support. Eighth
                Judicial District Court, Family Court Division, Clark County; Stacy
                Michelle Rocheleau, Judge.
                            Review of the notice of appeal and documents before this court
                reveals a jurisdictional defect. Specifically, the challenged district court
                order granted appellant the relief he requested, suspending his support
                obligation. Further, the challenged order denied respondent's motion to
                reduce support arrears to judgment. Appellant is not aggrieved by this
                order. See NRAP 3A(a) (only an aggrieved party may appeal). Accordingly,
                we
                            ORDER this appeal DISMISSED.




                                        Hardesty


                                                                                        j
                                          , J.
                Stiglich                                  Herndon


SUPREME COURT
        OF
     NEVADA


(Op 1947A
                                                                              2-7utti
                cc:   Hon. Stacy Michelle Rocheleau, District Judge, Family Court Division
                      Dustin James Barral
                      Megan Elizabeth Barral
                      Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                    2
(IU 1 947A